PER CURIAM.
This cause coming on to be heard on appellants’ motion filed on January 27, 1940, for temporary injunction to enjoin appellee Commissioner of Patents from issuing a patent as directed by the order of the District Court entered in this cause on January 24, 1940, and it appearing that said order of January 24, 1940, was entered by the District Court after an appeal to this court in the cause had been taken and perfected and after this court had obtained exclusive jurisdiction of the cause, see Lasier v. Lasier, 47 App.D.C. 80; Keyser v. Farr, 105 U.S. 265, 26 L.Ed. 1025, it is, therefore, ordered that, pending final determination of the appeal in this cause, or the further order of this court, said order of January 24, 1940, be, and it is hereby, stayed.